Citation Nr: 0005685	
Decision Date: 03/02/00    Archive Date: 03/14/00

DOCKET NO.  98-13 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
gunshot wound to the right knee with degenerative joint 
disease, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased evaluation for residuals of a 
gunshot wound to the left knee with degenerative joint 
disease, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


REMAND

The appellant served on active duty from May 1969 to December 
1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1998 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran has claimed entitlement to increased evaluations 
of his service connected bilateral knee disabilities.  
Service connection has been established for residuals of 
gunshot wounds to both knees.  Service medical records 
establish that the wound to the right leg occurred on January 
15, 1971, in Okinawa, when the appellant was shot by a fellow 
soldier.  Service medical records are entirely unclear as to 
when a gunshot wound injury to the left knee may have 
occurred, but it did not occur at the same time as the right 
leg injury.  There is early reference to a left knee injury 
in March 1971, but that appears to be a mistaken entry, as 
the rest of that treatment note deals entirely with the 
appellant's right knee.  There is a September 4, 1971, x-ray 
of the left knee showing a normal examination.  The appellant 
has reported that he was injured in October 1971 when he was 
shot getting out of his car in Virginia Beach, Virginia.  He 
said he was treated at Portsmouth Naval Hospital, and that 
military police did an investigation of that incident.  There 
is no record of that incident, or of his treatment at 
Portsmouth Naval Hospital, other than the negative x-ray 
report dated in September 1971.

In considering the residuals of injury, it is essential to 
trace the medical-industrial history of the disabled person 
from the original injury, considering the nature of the 
injury and the attendant circumstances, and the requirements 
for and effect of treatment over past periods.  38 C.F.R. 
§ 4.41 (1999).  It does not appear that the RO has ever 
attempted to obtain any line of duty determination for the 
wound to the left knee, nor has the RO ever developed for the 
hospital records attending either the right knee injury or 
the left knee injury.  These records may be of importance in 
determining the extent of the original injuries and any 
possible muscle or nerve involvement.  They are also 
important for any examiner to review in order to assess the 
residuals of the injuries.  This is particularly true where, 
as here, the appellant has periodically, including during 
active service and on numerous VA examinations and treatment 
records, reported that both knees were injured while serving 
in the Republic of Vietnam, a reported history that is 
patently untrue.  There is no indication on the veteran's DD 
214 that he ever served in Vietnam.  One injury was clearly 
shown to have occurred in Okinawa, and the other apparently 
occurred in Virginia many months later.  On the appellant's 
most recent VA examination, in June 1997, the examiner noted 
that the veteran's claims file was unavailable for review.  
The appellant reported an untrue history to the examiner, 
which was apparently accepted by the examiner as true.  
Without the appellant's claims file and service medical 
records for review, the examiner was unable to consider the 
accurate history of the appellant's injuries, including the 
initial severity of the injuries.

In order to assure that appellate review is fully informed, 
an attempt should be made to associate with the veteran's 
claims file the hospitalization records, including clinical 
records, from both injuries.  Accordingly, the RO should 
request from the appropriate custodian of military medical 
and clinical records the hospitalization and clinical records 
from the U.S. Army Hospital at Camp Kowie, Okinawa, for the 
injury to the appellant's right knee on January 15, 1971, and 
from the U.S. Naval Hospital in Portsmouth, Virginia, for 
treatment beginning in September 1971.  In requesting the 
clinical records from Portsmouth Naval Hospital, it is noted 
that the appellant served in the U.S. Army at the time he was 
seen there, and any such information as may be required by 
the custodian of records or the facility to locate the 
appellant's records should be provided.

After obtaining the service hospitalization and clinical 
records, assure that treatment records are current.  Then, 
schedule the appellant for a VA examination, with the claims 
folder provided and a request that the examiner review the 
reports concerning the initial injuries and follow-up 
treatment to determine whether any muscle or nerve damage is 
indicated.

Accordingly, this case is REMANDED for the following 
additional development:

1.  Request from the appropriate 
custodian of records the appellant's 
hospital and clinical records from his 
hospitalization at the U.S. Army Hospital 
at Camp Kowie, Okinawa, in January 1971 
for right knee gunshot wound, and from 
his hospitalization at the U.S. Naval 
Hospital in Portsmouth, Virginia, in 
early September 1971.  Follow up on any 
alternative sources of such records that 
may be suggested, to include requesting 
records directly from the facilities 
themselves.  Associate all responses 
received with the claims file.

2.  Obtain the names and addresses of all 
medical care providers who have treated 
the appellant for his knee disabilities 
since February 1998.  After securing the 
necessary release(s), request the 
records.  If any request for private 
treatment records is unsuccessful, notify 
the appellant and his representative, so 
he may obtain and present the records 
himself, in keeping with his ultimate 
responsibility to present evidence in 
support of his claim.  38 C.F.R. 
§ 3.159(c) (1999).

3.  Obtain and associate with the claims 
file the appellant's VA treatment records 
from February 1998 to the present.  

4.  Schedule the appellant for a VA 
examination to assess the severity of his 
service-connected knee disabilities.  The 
claims folder and a copy of this REMAND 
should be made available to the examiner 
for review before the examination, and 
the examiner is asked to state in the 
examination report whether he or she has 
reviewed the claims folder, including 
service medical and clinical records, 
particularly those dealing with initial 
injury and treatment.  The examiner 
should identify all residuals 
attributable to the appellant's service-
connected left and right knee gunshot 
wounds.

The examiner should note the range of 
motion for the knees and should state 
what is considered normal range of 
motion.  Whether there is any pain, 
weakened movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare-
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare- ups or when the 
knees are used repeatedly.  All 
limitation of function must be 
identified.  If there is no pain, no 
limitation of motion and/or no limitation 
of function, such facts must be noted in 
the report.

The examiner should also state whether 
there is any evidence of ankylosis, 
locking, effusion into the joint, or 
recurrent subluxation or lateral 
instability of the knees, and if so, to 
what extent.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5256, 5257, 5258 (1999).

Whether any muscle or nerve injury was 
indicated in the original injury reports 
and treatment records in service is to be 
discussed, and, if any, the muscle 
group(s) and nerves involved are to be 
identified.  Whether there is any 
residual muscle or nerve damage 
attributable to the gunshot wounds should 
be discussed.  All indicated tests are to 
be performed. 

The examiner should further describe in 
detail the scars on the appellant's knee 
from his gunshot wounds.  The examiner 
should note whether there is any 
tenderness or pain on objective 
demonstration or any ulceration, and 
whether or not the scar is poorly 
nourished or superficial or causes any 
limitation of function of the knees.  
38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804, 7805 (1999).

Any indications that the appellant's 
complaints of pain or other 
symptomatology are not in accord with 
physical findings on examination should 
be directly addressed and discussed in 
the examination report.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  If further 
testing or examination by other 
specialists is determined to be warranted 
in order to evaluate the residuals of the 
condition in issue, such testing or 
examination is to be accomplished.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


